DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed November 13, 2020.
Claims 1, 10, and 19 have been amended.
Claims 4, 13, and 22 have been canceled.
Claims 28 and 29 have been newly added.
Claims 1-3, 5-12, 14-21, and 23-29 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 and February 12, 2021 are being considered by the examiner.
Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Palaniappan at least at col 6, lines 13-22 discloses weight sensors 120(6) to acquire weight data of items 104 and cameras 120(1) to acquire images of picking or placement of the items 104 at an inventory location 114. Palaniappan at column 10, lines 29-31 further discloses a process using weight data 126 including weight change data 438 and location of weight change (LWC) data 442 (see also column 26, lines 23-27) and non-weight data 128 such as image data 422 from the camera 120(1), collectively referred to as sensor data 124 (see column 23, line 64 to column 24, line 5), to generate interaction data 340 (see also column 41, lines 53-54). The interaction data 340 can be used for example to indicate that 2 cans of pet food having a particular SKU were removed from a partitioned area 134 (see column 20, line 50 to column 21, line 4). Palaniappan at column 29, lines 16-19 further discloses that a processing module 328 determines that the weight data 126 is reliable based on activity data 336 indicative of motion at the inventory location 114. 
However, although Palaniappan discloses both a camera 120(1) and a weight sensor 120(6) (see Palaniappan at column 6, lines 8-22), the camera 120(1) is used to confirm the weight of an item (see Palaniappan at column 29, lines 10-22). Applicant's claimed invention, to the contrary, uses weight data to confirm a camera image; more specifically, "the processor being configured to detect motion of the object in the video captured by the camera, to associate the detected motion of the object with a first location on the horizontal surface, to detect a change in weight measured by the weight sensor, to associate the detected weight change with a second location on the horizontal surface, and to confirm whether a cause of the weight change at the second location on the horizontal surface corresponds to a proper handling of the object and to determine whether a placement or removal of the object at the horizontal surface covered by both the field of view of the camera and the weight sensor results in the change in weight and is correct...," as recited in amended independent claim 1.
Examiner respectfully disagrees. The distinction pointed to by Applicant is not relevant because the functionality of the claim language only requires that the data match to determine whether the placement or removal determination is correct. In other words, whether weight data matches camera data is functionally the same as whether camera data matches weight data. The claims do not include a situation where the weight information or the camera images are not confirmed. The elements must be ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Also, Applicant's claimed object tracking system" tracks the registration of an object, e.g., a package, from the time it is scanned at a time of registration of the object to the time it is placed on a horizontal surface (see paragraphs [0049] and [0050] of Applicant's specification). Palaniappan, on the other hand, makes no mention of either a "scanner" or "registration" of an object. Palaniappan therefore fails to teach or suggest " a processor...in communication with a scanning device that reads identification information associated with an object and to register the object at a location of the weight sensor by associating image data of the video captured by the camera with the identification information of the object," as recited in amended independent claim 1. 
Examiner respectfully disagrees. Palaniappan does disclose a “scanner” by reading an RFID tag of an item (Palaniappan (Col. 14 Lines 12-23) RFID reader may be used to identify an object associated with the RF tag such as the item 104; Fig. 4 Item 402, (Col. 22 lines 24-43) item data is stored in the data store including an item identifier) and Palaniappaan does disclose “registration” of an object by maintaining a data store wherein item data includes item identifiers, inventory location identifiers, interaction data, differential image data, and weight data (Palaniappan Fig. 4 Item 410, (Col. 23 Lines 7-19) item data includes inventory location identifiers; Fig. 4 Item 454 (Col. 29 Lines 1-22) interaction data may include an interaction type (e.g. place) an item identifier, differential image data, and weight data). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Palacios Durazo is cited in the Office Action for disclosing a processor that "confirm[s] whether a cause of the weight change at the second location on the horizontal surface corresponds to a proper handling of the object." Palacios Durazo discloses an item placement validation application that obtains weight measurements of a platform from load cells and determines whether a measured weight is correct. However, Palacios Durazo combined with Palaniappan fails to cure the deficiencies above with respect to Palacios Durazo.
Examiner respectfully disagrees. Palacios Durazo checks whether the measured weight matches the expected weight. Proper handling is determined in the specification when expected weight change matches measured weight change (Specification [0041]). Reading the claims in light of the specification, the claimed proper handling is performed by validating the measured weight compared to the expected weight and therefore the Palacios Durazo reference does disclose confirming proper handling (Palacios Durazo (Col. 11 Lines 17-59) when the weight matches the expected weight the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-preloaded side, otherwise if the weight increases then the item has been added to the pre-loaded side). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
With further regard to dependent claims 6 and 24, the Office Action cites Palaniappan at column 26, lines 3-6, column 29, lines 10-22, column 46, lines 56-61, and column 54, lines 38-42 for disclosing determining a presence of a package...accompanied by an increase in the measured weight to correspond to the placement of the package on the shelves. Applicant respectfully disagrees. As mentioned above with respect to the rejection of claim 1, Palaniappan is different in that Palaniappan is concerned with using a camera to confirm the weight of an item. Column 29, lines 10-22 confirms this by reciting that "based on activity data 336 [taken by the camera (see also column 28, lines 23-26)], the processing module 328 determines that the weight data 126 is reliable..." which is different than Applicant's claimed invention, in which the weight data confirms that the camera image is reliable.
Examiner respectfully disagrees. As discussed above, using weight data to confirm camera images is functionally the same as using camera images to confirm weight data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 10-12, 14-17, 19-21, 23-26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palaniappan et al. (U.S. 10,332,066 B1), hereinafter Palaniappan, in view of Palacios Durazo et al. (U.S. 8,201,737 B1), hereinafter Palacios Durazo.

Claim 1. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 1 as shown in claim 19.

Claim 2. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 2 as shown in claim 20.

Claim 3. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 3 as shown in claim 21.

Claim 5. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 5 as shown in claim 23.

Claim 6. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 6 as shown in claim 24.

Claim 7. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 7 as shown in claim 25.

Claim 8. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 8 as shown in claim 26.

Claim 10. 
Palaniappan discloses a method of tracking an object comprising:
identifying an object by obtaining identification information from a scannable medium associated with the object (Palaniappan (Col. 14 Lines 12-23) RFID reader may identify item 104; (Col. 22Lines 32-43) item identifier may distinguish items);
continuously capturing video of a horizontal surface and any objects on the horizontal surface (Palaniappan (Col. 6 Lines 7-22), (Col. 12 Lines 29-47), (Col. 52 Lines 32-44) cameras with a field of view that includes items on shelves; (Col. 7 Lines 4-13) series of images to track objects; (Col. 28 Lines 49-53) duration data; (Col. 37 Lines 7-25) images captured over time);
communicating with a scanning device that reads the identification information from the scannable medium associated with the object (Palaniappan (Col. 14 Lines 12-23) RFID reader may be used to identify an object associated with the RF tag such as the item 104; Fig. 4 Item 402, (Col. 22 lines 24-43) item data is stored in the data store including an item identifier);
Regarding the following limitation:
in response to the scanning device reading the identification information, registering the object at a location of a weight sensor by associating image data of the captured video with the identification information of the object;
Palaniappan discloses registering an object at a location of a weight sensor by associating image data of the captured video with the identification of the object (Palaniappan Fig. 4 Item 410, (Col. 23 Lines 7-19) item data includes inventory location identifiers; Fig. 4 Item 454 (Col. 29 Lines 1-22) interaction data may include an interaction type (e.g. place) an item identifier, differential image data, and weight data). However, Palaniappan does not disclose registering the object location in response to the scanning device reading the identification information, but Palacios Durazo does (Palacios Durazo (Col. 5 Lines 5-24), (Col. 6 Lines 9-15), (Col. 11 Lines 1-38) item placement validation application may perform initial checks of the item identifiers and then perform a verification based in part on weight data).
One of ordinary skill in the art would have recognized that applying the known technique of Palacios Durazo to Palaniappan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Palacios Durazo to the teaching of Palaniappan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate registering the object location in response to the scanning device reading the identification information. Further, applying regisetering updated information in response to scanning to Palaniappan’s weight, inventory location identifier, and image data, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient error checking that confirming that expected digital records and shipment labels match the actual physical items with which they are associated.
Palaniappan discloses:
detecting motion of the object in the video captured by the camera (Palaniappan (Col. 28 Lines 23-26), (Col. 48 Lines 12-18) motion data may be generated using differential data obtained from a plurality of images; (Col. 36 Lines 54-59) acquire differential data);
associating the motion of the object with a first location of the horizontal surface (Palaniappan (Col. 28 Lines 13-26, 40-48) activity data includes location data, motion data, and duration data; (Col. 52 Line 50 – Col. 53 Line 10) determine activity data);
detecting a change in weight measured by the weight sensor disposed on one side of the horizontal surface (Palaniappan (Col. 26 Lines 28-38), (Col. 44 Lines 38-44), (Col. 49 Lines 49-64), (Col. 54 Lines 24-37) weight change data);
associating the measured weight change with a second location on the horizontal surface (Palaniappan (Col. 27 Lines 28-42), (Col. 44 Lines 25-37), (Col. 49 Lines 49-64), (Col. 54 Lines 12-23) location of weight change);
Regarding the following limitation:
confirming whether a cause of the weight change at the second location on the horizontal surface corresponds to a proper handling of the object and determining whether a placement or removal of the object at the horizontal surface covered by both the field of view of the camera and the weight sensor results in the change in weight and is correct by determining if the first location associated with the detected motion of the object matches the second location associated with the detected weight change.
Palaniappan discloses determining whether a placement or removal of the object at the horizontal surface covered by both the field of view of the camera and the weight sensor results in the change in weight and is correct by determining if the first location associated with the detected motion of the object matches the second location associated with the detected weight change (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction 
One of ordinary skill in the art would have recognized that applying the known technique of Palacios Durazo to Palaniappan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Palacios Durazo to the teaching of Palaniappan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such weight based item validation. Further, applying weight based item validation to Palaniappan’s weight and camera data, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient error checking that confirming that expected digital records and shipment labels match the actual physical items with which they are associated, because the expected weight should match the measured weight (Palacios Durazo (Col. 6 Lines 9-15)).

Claim 11. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 11 as shown in claim 20.

Claim 12. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 12 as shown in claim 21.

Claim 14. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 14 as shown in claim 23.

Claim 15. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 15 as shown in claim 24.

Claim 16. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 16 as shown in claim 25.

Claim 17. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 17 as shown in claim 26.

Claim 19. 
Palaniappan discloses a package tracking system comprising:
a plurality of shelves upon which packages are to be placed (Palaniappan Fig. 6, Fig. 11, (Col. 5 Lines 44-48), (Col. 33 Lines 7-10) shelf)
a plurality of weight sensors coupled to the plurality of shelves to measure weight of packages placed on the plurality of shelves (Palaniappan Fig. 6, Fig. 11, (Col. 34 Lines 11-27) weight sensors and cameras at the inventory location; (Col. 40 Line 66-Col. 41 Line 11) weight sensors); and
at least one camera disposed near the horizontal surface and having a field of view that covers at least a portion of the horizontal surface, the at least one camera continuously capturing video of the horizontal surface and any packages on the horizontal surface within the field of view (Palaniappan Fig. 6, Fig. 11, (Col. 34 Lines 11-27) (Col. 40 Lines 30-40) weight sensors and cameras at the inventory location; (Col. 6 Lines 7-22), (Col. 12 Lines 29-47), (Col. 52 Lines 32-44) cameras with a field of view that includes items on shelves; (Col. 7 Lines 4-13) series of images to track objects; (Col. 28 Lines 49-53) duration data; (Col. 37 Lines 7-25) images captured over time); and
at least one processor in communication with both the plurality of weight sensors (Palaniappan (Col. 18 Lines 26-31) processors; (Col. 6 Lines 7-22, 44-49), (Col. 18 Lines 42-49) sensors), and further in communication with a scanning device that reads identification information associated with a package (Palaniappan (Col. 14 Lines 12-23) RFID reader may be used to identify an object associated with the RF tag such as the item 104; Fig. 4 Item 402, (Col. 22 lines 24-43) item data is stored in the data store including an item identifier) and to register the package at a location of the weight sensor by associating image data of the video captured by the at least one camera with the identification information of the package (Palaniappan Fig. 4 Item 410, (Col. 23 Lines 7-19) item data includes inventory location identifiers; Fig. 4 Item 454 (Col. 29 Lines 1-22) interaction data may include an interaction type (e.g. place) an item identifier, differential image data, and weight data), and with the at least one camera to receive 
The remainder of claim 19 is taught by Palaniappan in view of Palacios Durazo as shown above in claim 10.

Claim 20. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses:
associate a measured decrease in weight with a removal of the package from the second location on the given shelf of the plurality of shelves (Palaniappan (Col. 26 Lines 28-38), (Col. 44 Lines 38-44), (Col. 49 Lines 49-64), (Col. 54 Lines 24-37) weight change data; (Col. 27 Lines 28-42), (Col. 44 Lines 25-37), (Col. 49 Lines 49-64), (Col. 54 Lines 12-23) location of weight change); and
Palaniappan does not disclose the following limitations, but Palacios Durazo does: 
determine the removal to be a proper handling of the package if the package is expected to be a next package removed from the plurality of shelves, otherwise the at least one processor is adapted to consider the cause of the weight change to be an improper handling of the package (Palacios Durazo (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-preloaded side, otherwise if the weight increases then the item has been added to the pre-loaded side).
One of ordinary skill in the art would have recognized that applying the known technique of Palacios Durazo to Palaniappan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Palacios Durazo to the teaching of 

Claim 21. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses wherein the at least one processor is adapted to:
associate a measured increase in weight with placement of the package at the second location on the given shelf of the plurality of shelves (Palaniappan (Col. 26 Lines 28-38), (Col. 44 Lines 38-44), (Col. 49 Lines 49-64), (Col. 54 Lines 24-37) weight change data; (Col. 27 Lines 28-42), (Col. 44 Lines 25-37), (Col. 49 Lines 49-64), (Col. 54 Lines 12-23) location of weight change); and
Palaniappan does not disclose the following limitation, but Palacios Durazo does:
determine the placement to be a proper handling if the package is expected to be a next package placed on the plurality of shelves, otherwise the at least one processor is adapted to determine the cause of the weight change to be an improper handling of the package (Palacios Durazo (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-preloaded side, otherwise if the weight increases then the item has been added to the pre-loaded side).
One of ordinary skill in the art would have incorporated the teachings of Palacios Durazo in the system of Palaniappan for the same reasons discussed above in claim 20.
 
Claim 23. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses:
determine an absence of the package at the first location on the given shelf of the plurality of shelves in the video, accompanied by a decrease in the measured weight, to correspond to a removal of the package from the plurality of shelves (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was added or removed; (Col. 34 Lines 11-27) (Col. 35 Lines 53-64) camera field of view includes the location of the shelf which includes the weight sensors); and
Palaniappan does not disclose the following limitations, but Palacios Durazo does:
determine the removal to be a proper handling of the package if the package is expected to be a next package removed from the plurality of shelves, otherwise the at least one processor is adapted to consider the cause of the weight change to be an improper handling of the package (Palacios Durazo (Col. 5 Lines 5-24) identifiers and weight used in verification; (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-preloaded side, otherwise if the weight increases then the item has been added to the pre-loaded side).
One of ordinary skill in the art would have incorporated the teachings of Palacios Durazo in the system of Palaniappan for the same reasons discussed above in claim 20.

Claim 24. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses wherein the at least one processor is adapted to: 
determine a presence of the package at the location on the given shelf of the plurality of shelves in the video, accompanied by an increase in the measured weight, to correspond to a placement of the package on the plurality of shelves (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was added or removed; (Col. 34 Lines 11-27) (Col. 35 Lines 53-64) camera field of view includes the location of the shelf which includes the weight sensors); and 
Palaniappan does not disclose the following limitation, but Palacios Durazo does:
determine the placement to be a proper handling if the package is expected to be a next object package placed on the plurality of shelves, otherwise the at least one processor is adapted to determine the cause of the weight change to be an improper handling of the package (Palacios Durazo (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-preloaded side, otherwise if the weight increases then the item has been added to the pre-loaded side).
One of ordinary skill in the art would have incorporated the teachings of Palacios Durazo in the system of Palaniappan for the same reasons discussed above in claim 20.

Claim 25. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses:
calculate an overall weight on each shelf of the plurality of shelves (Palaniappan (Col. 42 Lines 24-26) total weight of items in partitioned areas; (Col. 44 Lines 38-44) total weight at a first and second time).

Claim 26. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses:
determine a distribution of weight on each shelf of the plurality of shelves (Palaniappan (Col. 39 Lines 31-36), (Col. 41 Lines 21-31), (Col. 43 Line 56 – Col. 44 Line 24), (Col. 47 Lines 15-24) weight distribution of the inventory location; (Col. 42 Lines 42-47) location of weight change can be determined with weight change data).

Claim 28.
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 1, as shown above. Additionally, Palaniappan discloses: 
wherein the weight measurements confirm that the camera image is reliable (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was 

Claim 29.
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 1, as shown above. Additionally, Palaniappan discloses:
a database of known packages that is updated by detected changes in the field of view of the camera, which locates and disregards registered packages while identifying new packages placed in the field of view (Palaniappan Fig. 4 Items 136, 402, 410, 128, 422, 336, 446, 340, 454, 456; (Col. 40 Lines 30-51), (Col. 46 Lines 6-21) (Col. 48 Lines 12-30) non-weight data may be used to count the number of items picked form or stowed to the inventory location; (Col. 51 Lines 26-42), (Col. 52 lines 32 – Col. 53 Line 10) compare first image data of an inventory location and subtract second image data to determine differential data). 

Claim 9, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palaniappan in view of Palacios Durazo further in view of Abhyanker et al. (U.S. P.G. Pub. 2015/0371178 A1), hereinafter Abhyanker.

Claim 9. 
Palaniappan in view of Palacios Durazo and Abhyanker teaches all of the elements of claim 9 as shown in claim 27.

Claim 18. 
Palaniappan in view of Palacios Durazo and Abhyanker teaches all of the elements of claim 18 as shown in claim 27.

Claim 27. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. However, Palaniappan does not disclose the following limitation, but Abhyanker does:
adjust the weight measured by the plurality of weight sensors to compensate for temperature (Abhyanker [0040] set a temperature and calibrate a weight sensor).
One of ordinary skill in the art would have calibrated the weight sensors in order to minimize any discrepancies between an expected weight and the measured weight. It would have been obvious to one of ordinary skill in the art before the effective filing date to include calibrating a weight sensor as taught by Abhyanker in the system of Palaniappan, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Palaniappan’s system with the improved functionality to prevent equipment malfunctions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628